Citation Nr: 0620618	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-11 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in March 2002, 
which denied the claim for service connection.

When the case was previously before the Board in May 2004 and 
August 2005, the Board remanded the issue of service 
connection for a right knee condition for additional 
development.  That development has been completed to the 
extent possible, and the case returned to the Board for 
further consideration of the veteran's appeal.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2005, 
a transcript of which is on record.  The undersigned Veterans 
Law Judge also granted the appellant's motion to advance his 
claim on the Board's docket at this hearing.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
indicates that the veteran did not suffer from a chronic 
right knee disability in service, or for many years 
thereafter.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current right knee 
condition is causally related to his active service.





CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  The 
case was thereafter readjudicated in the March 2006 
Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
VA examination reports, lay statements, and a hearing 
transcript.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate a claim for service 
connection, and what the evidence in the claims file shows, 
or fails to show, with respect to this claim.  See Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year of date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran asserts that he currently suffers from a right 
knee disability that was incurred during a fall from a wall 
in basic training.  As will be explained below, however, the 
record contains no evidence of a right knee injury or disease 
in service or for many years thereafter and no evidence that 
the veteran's right knee arthritis manifested within one year 
from discharge from service.  Moreover, the preponderance of 
the competent medical evidence fails to link the veteran's 
claimed condition to service.

Service medical records include an outpatient note from 
August 1945 where the veteran sought treatment for bursitis 
of the shoulder, but also mentioned a history of joint pain 
in the knees.  Records are otherwise negative for any 
reference to disease or injury of the right knee during 
service.  The veteran's discharge examination does not 
address a knee condition.

Shortly after service, in March 1947, the veteran underwent a 
VA orthopedic examination.  Shoulder, ankle, and left knee 
conditions were the only residuals attributed by the veteran 
to an obstacle course fall.  This report was taken only 9 
months following discharge.  Moreover, multiple lay 
statements and a private medical report submitted around the 
same time as the March 1947 VA examination do not discuss any 
disability of the right knee.  

The veteran asserts in written statements and oral testimony 
that his right knee condition was caused by injury that 
happened when his left knee injury happened, that being the 
fall during basic training.  The veteran has also submitted a 
lay statement from O.J., Jr. detailing the veteran's history 
of disability, to include injury both knees in service. 




The Board finds that the lack of chronic complaints or 
treatment regarding the right knee in service, and the 
temporal proximity of the March 1947 examination report, 
private report and lay statements to the veteran's service, 
to be more probative in establishing the alleged injuries and 
residuals suffered by the veteran at the time of his fall in 
1944, than recollections by the veteran and his friend more 
than 50 years after-the-fact.  See Madden v. Gober, 123 F.3d 
1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

In fact, the first objective medical evidence of a chronic 
right knee condition appears in the form of an arthritis 
diagnosis from July 2000, almost 54 years following the 
veteran's discharge from active service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).  This diagnosis was based on a review of 
x-rays, and there is no attribution of the veteran's 
condition to anything other than degenerative changes.

Private medical records from July 2000 through February 2005 
note the veteran gave a history of injury to his right knee 
in service.  However, the veteran's physician specifically 
declined to address the etiology of the veteran's right knee 
disorder, stating he would not "get involved in" the 
veteran's dispute with VA. 

The only medical evidence providing a competent medical 
opinion regarding the relationship between his right knee 
disorder and service is a VA examination report from May 
2005.  That examination found only minimal degenerative joint 
disease of the right knee.  The examiner noted a review of 
the claims file and medical history.  He stated that the 
veteran's arthritis is compatible with the veteran's age, and 
that "the veteran currently demonstrates no residuals of a 
right knee injury."  As this opinion was provided following a 
review of the claims file and examination of the veteran, and 
is provided by an orthopedic surgeon, the Board finds this 
opinion to be highly probative and entitled to great weight.



During the veteran's June 2005 hearing, his representative 
stated that the VA examiner who provided the May 2005 
examination opined that the veteran's right knee condition 
was related to service.  This statement is not correct.  No 
such opinion was rendered with respect to the right knee, 
although the examiner did attribute other disabilities to the 
in-service fall.  In fact, there is no competent medical 
evidence which associates the veteran's current degenerative 
changes in the right knee with military service.

While the Board notes the veteran sincerely believes that his 
right knee disorder is related to service, nothing on file 
shows that the veteran or his friend have the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, while both are competent 
as a layperson to describe the veteran's symptomatology, 
their statements cannot constitute competent medical evidence 
regarding etiology of his current disability. 

In summary, the evidence does not show the veteran suffered 
from a chronic right knee disability in service, or for many 
years thereafter.  Moreover, the preponderance of the 
evidence is against a finding that the current right knee 
disorder is related to service.  Therefore, a grant of 
service connection for a right knee condition is not 
warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, 274 F. 3d at 1365.




ORDER

Service connection for a right knee condition is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


